Exhibit 10.1

 

LOGO [g97999sun.jpg]   SunLink Health Systems, Inc.   900 Circle 75 Parkway    
Suite 1120     Atlanta, GA 30339     770-933-7000     770-933-7010 Fax

March 13, 2006

Mr. J. T. Morris

SunLink Health Systems, Inc.

900 Circle 75 Parkway

Suite 1120

Atlanta, GA 30339

In Re:     Amended and Restated Employment Agreement

Dear Pete:

We refer to the Amended and Restated Employment Agreement among you, SunLink
Health Systems, Inc. (“SunLink”) and SunLink Healthcare, LLC (successor to
SunLink Healthcare Corp.) as of the 1st day of July, 2003 (the “Amended and
Restated Employment Agreement”). The purpose of this letter is to amend the
Amended and Restated Employment Agreement to extend the term thereof by
twenty-four months as well as to change the number of months you will receive
severance payments from eighteen to fifteen in the event of a defined change in
control of SunLink. Accordingly, the date “December 31, 2004” in the first
sentence of Section 2 of the Amended and Restated Employment Agreement is hereby
deleted and the date “December 31, 2006” is hereby inserted in lieu thereof. All
other terms and conditions of the Amended and Restated Employment Agreement
shall remain unchanged, in full force and effect.

Moreover, the first sentence in Section 5(d) is hereby deleted and replaced by
the following:

“If the Executive’s employment is early terminated by Executive or by SunLink
for any reason other than for Cause (exclusive of Cause referred to in clause
(iii) of Section 22(d)) within one (1) year after a Change in Control, Executive
shall, in lieu of any payment under Sections 5(b) or 5(c), (i) receive severance
payments equal to fifteen (15) months base salary (minus applicable
withholdings), paid in accordance with the normal payroll schedule of the
company, (ii) receive Accrued Compensation, including without limitation, a pro
rata portion of any annual bonus for which goals have been proportionately met,
(iii) receive the balance of any other benefits set forth in sections 4(c), 4(d)
and 4(e) for six (6) months following termination, and (iv) Executive’s unvested
stock options shall vest, and shall be exercisable pursuant to the terms of the
applicable stock option plan and agreement.”

If you agree to the foregoing amendment please sign this letter agreement in the
space indicated below.

 

SUNLINK HEALTH SYSTEMS, INC. By:  

/s/ Robert M. Thornton

Title:   Chief Executive Officer SUNLINK HEALTHCARE, LLC By:  

/s/ Robert M. Thornton

Title:   Chief Executive Officer



--------------------------------------------------------------------------------

LOGO [g97999sun.jpg]   SunLink Health Systems, Inc.   900 Circle 75 Parkway    
Suite 1120     Atlanta, GA 30339     770-933-7000     770-933-7010 Fax

 

ACCEPTED AND AGREED this 13th day of March, 2006

/s/ J. T. Morris

  L.S. J. T. Morris  